DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claims 1 - 10, submitted October 22, 2021 is acknowledged and entered. 
The amendment to the Specification, submitted October 22, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 8, filed October 22, 2021, with respect to the objection of the specification has been fully considered and are persuasive in view of the amendment.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 8, filed October 22, 2021, with respect to the objection of claims 1 - 10 have been fully considered and are persuasive in view of the amendment.  The objection of claims 1 - 10 has been withdrawn. 
Applicant’s arguments, see pages 8 - 9, filed October 22, 2021, with respect to rejection of claims 1 – 10 under 35 USC 112(b) have been fully considered and are persuasive in view of the amendment and arguments presented.  The rejection of claims 1 – 10 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pages 9 - 10, filed October 22, 2021, with respect to rejection of claims 1 – 10 under 35 USC 103 have been fully considered and are 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David B. Hoffman on October 30, 2021.
The application has been amended as follows: 
In the Amendment to the Specification:
On page 2 of the amendment to the specification delete; [[On page 11, please amend the text at lines 1 – 3 as follows:]] and insert:
--On page 13 of the originally filed disclosure, please amend the text at lines 11 – 13 as follows:--
When the crude product steam comprises pentanol, the first separation preferably sends normal butanol to the second separation process and pentanol to the third separation process.
Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on October 22, 2021 and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622